EXHIBIT 10.7.8

 



 

 

Summary Description of November 3, 2008 Compensation Committee Action

Revising 2008 Executive Bonus Opportunities

 

At a meeting held on November 3, 2008, the Compensation Committee of the Board
of Directors of CBL & Associates Properties, Inc. (the “Company”) approved the
actions described below affecting the compensation of the following four
individuals who currently qualify as “named executive officers” of the Company
pursuant to Item 402(a)(3) of Securities and Exchange Commission Regulation S-K
(following the retirement of the Company’s fifth named executive officer
effective March 31, 2008):

 

Name:

Title:

Charles B. Lebovitz

Chairman of the Board and

Chief Executive Officer

John N. Foy

Vice Chairman of the Board, Chief Financial Officer and Treasurer

Stephen D. Lebovitz

Director, President and Secretary

Augustus N. Stephas

Chief Operating Officer –
Senior Vice President

 

Pursuant to actions taken by the Compensation Committee at the meeting, the
annual bonus compensation that named executive officers Stephen D. Lebovitz and
Augustus N. Stephas will receive for performance during the 2008 fiscal year
will be reduced to 50% of the maximum amounts previously approved as 2008 bonus
compensation for such officers by the Compensation Committee at its November 5,
2007 meeting (as described in the Company’s Current Report on Form 8-K filed
with the Securities and Exchange Commission on November 9, 2007). Charles B.
Lebovitz and John N. Foy each advised the Compensation Committee that they
declined to accept any bonus compensation for 2008 performance.

 

 

CHD-502889-1

 

 